Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 in lines 3 and 5 discloses “a fixing hole” and “a coupling hole” should be “the fixing hole” and “the coupling hole” as claim 1 already contains both limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujita et al. (US Patent No: 11106067 B2 and Fujita hereinafter)
Regarding Claim 1, Fujita discloses (figs. 1-4 and annotated figure below) a display device comprising: a display panel (100); a frame (200) positioned behind the display panel; a back cover (300) coupled to the frame so as to cover a rear surface of the 

    PNG
    media_image1.png
    443
    579
    media_image1.png
    Greyscale

Regarding Claim 2, Fujita discloses (figs. 1-4 and annotated figure below) the display device according to claim 1, wherein the fixing member extends in the longitudinal direction of the fixing member, and has a groove, which is formed in at least a portion of an outer surface thereof and is engaged with the frame, and wherein the frame 

    PNG
    media_image2.png
    439
    574
    media_image2.png
    Greyscale

Regarding Claim 4, Fujita discloses (figs. 1-4 and annotated figure above) the display device according to claim 2, wherein the rib projects rearwards from the frame along an outer surface of the body in order to support the body.
Regarding Claim 5, Fujita discloses (figs. 1-4 and annotated figure above) the display device according to claim 1, wherein the fixing member has formed therein a fixing hole, and comprises a contact portion, which is formed by cutting out a portion of an outer circumferential surface of the fixing member, and wherein the back cover comprises a coupling portion having formed therein a coupling hole, the back cover having a shape corresponding to a shape of the contact portion and being in contact with the contact portion.

    PNG
    media_image3.png
    435
    625
    media_image3.png
    Greyscale

Regarding Claim 6, Fujita discloses (figs. 1-4 and annotated figure above) the display device according to claim 5, wherein the coupling portion is depressed from the back cover in a direction in which the coupling portion comes into contact with the contact portion.
Regarding Claim 9, Fujita discloses (figs. 1-4 and annotated figure above) the display device according to claim 1, wherein the fixing member is positioned adjacent to a lower side of the frame, wherein the fixing hole is formed through the fixing member in a vertical direction, and wherein the coupling hole is formed through the back cover in a vertical direction (shows in fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Yamamoto et al (US Pub No. 2010/0302457 A1 and Yamamoto hereinafter)
Regarding claim 7, Fujita discloses the display device according to claim 6. Fujita does not explicitly disclose wherein the frame comprises: a base facing the back cover; and a reinforcing portion, which is spaced apart from an edge of the base and which is formed by pressing the base rearwards, and wherein the fixing member is positioned adjacent to the reinforcing portion. However, Yamamoto teaches (figs. 1-4) wherein the frame comprises: a base facing the back cover (12); and a reinforcing portion (14), which is spaced apart from an edge of the base and which is formed by pressing the base rearwards, and wherein the fixing member (21) is positioned adjacent to the reinforcing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a reinforcing portion of Yamamoto to device of Fujita in order to improve strength of the back cover. 
Regarding claim 8, Fujita/ Yamamoto discloses the display device according to claim 7. Yamamoto discloses (figs. 1-4) wherein a portion of the reinforcing portion is . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Seo et al (US Pub No. 2014/0240906 A1 and Seo hereinafter)
Regarding claim 10, Fujita discloses the display device according to claim 1. Fujita does not explicitly disclose a reinforcing bar, which is positioned between the frame and the back cover and extends in a lateral direction, wherein the frame comprises: a first part, which overlaps the back cover in an anteroposterior direction and to which the fixing member is fixed; and a second part adjacent to the first part, and wherein the reinforcing bar is fixed to the first part adjacent to a boundary between the first part and the second part, the back cover being coupled to the reinforcing bar. However, Seo teaches (figs. 1-17) a reinforcing bar (20), which is positioned between the frame and the back cover (30) and extends in a lateral direction, wherein the frame comprises: a first part (40a), which overlaps the back cover in an anteroposterior direction and to which the fixing member (24) is fixed; and a second part adjacent to the first part, and wherein the reinforcing bar is fixed to the first part adjacent to a boundary between the first part and the second part (40b), the back cover being coupled to the reinforcing bar. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 11, Fujita/Seo discloses the display device according to claim 10. Seo further teaches wherein the reinforcing bar comprises a metal material ([0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a metal reinforcing bar of Seo to device of Fujita in order to improve strength of the back cover.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Kang et al (KR 20180011446 A and Kang hereinafter)
Regarding claim 12, Fujita discloses the display device according to claim 1. Fujita does not explicitly disclose further comprising: an S-PCB coupled to a rear surface of the display panel adjacent to a lower side of the display panel; a cable electrically connected to the S-PCB; and a plate positioned between the display panel and the frame, wherein a lower side of the plate is spaced apart from a lower side of the frame in an upward direction, and wherein the frame has formed therein a cable hole, through which the cable extends and which is formed between the lower side of the plate and the lower side of the frame. Kang further teaches (figs.5) an S-PCB (SPCB) coupled to a rear surface of the display panel adjacent to a lower side of the display panel; a cable (FFC) electrically connected to the S-PCB; and a plate positioned between the display panel and the frame, wherein a lower side of the plate (40) is spaced apart from a lower side of the frame in an upward direction, and wherein the frame has formed therein a .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841